               Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 1 of 14




 1

 2

 3

 4

 5

 6
                             IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
       ALBERTO RIVERA MONROY and IRMA                          Case No: 2:21-cv-00813-BJR
 9     PARRA-RIVERA, husband and wife,

10      Plaintiffs,                                            RESPONSE TO DEFENDANT MERS’
                                                               MOTION TO DISMISS
11      vs.

12     REAL TIME RESOLUTIONS, INC.,
       MORTGAGE ELECTRONIC
13     REGISTRATION SYSTEMS INC, and MTC
       FINANCIAL INC., d/b/a TRUSTEE CORPS,
14
        Defendants.
15

16            Plaintiffs Alberto Rivera Monroy and Irma Parra-Rivera, by and through the undersigned

17   counsel, submit this Response to Defendant MERS’ Motion to Dismiss and state the following

18   for support:

19                                    PRELIMINARY STATEMENT

20            This litigation concerns a second mortgage where the Plaintiffs are current on their first

21   mortgage. Plaintiffs assert reliance upon a recorded document, the Substitution of Trustee and

22   Deed of Reconveyance (“the Reconveyance”), which MERS signed as one of the signatories

23   and which was recorded in 2009 as a release of the Deed of Trust securing their home. Plaintiffs

24    RESPONSE TO MERS MOTION TO DISMISS -                                   BARRAZA LAW, PLLC
      1
                                                                                  10728 16TH AVE SW
                                                                                   SEATTLE WA 98146
                                                                          Tel. 206-933-7861/Fax 206-933-7863
              Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 2 of 14




 1   have sufficiently pleased that MERS subsequently recorded an Assignment of Deed of Trust in

 2   2020 which directly conflicts with the Reconveyance and which purportedly asserts the same

 3   lien that was extinguished by the Reconveyance, allowing the Defendants RTR and MTC to

 4   effectuate a nonjudicial foreclosure upon their home. Recognizing the doubt/cloud of title

 5   caused by MERS’ documents, Defendant RTR, through counterclaims (Dkt. #14), seeks

 6   rescission of the Reconveyance and reinstatement of the Deed of Trust, or imposition of an

 7   equitable lien.

 8                                                   FACTS

 9          1.         Plaintiffs allege that they acquired two loans at the same time to finance their

10   home in 2007. They are current on the first mortgage. The second mortgage was reconveyed in

11   2009. The second mortgage was evidenced by a Deed of Trust recorded in the official records of

12   King County, Washington, under Instrument No. 20070301001246 (Exhibit A, Deed of Trust).

13   The Reconveyance is evidenced by a “Substitution of Trustee and Deed of Conveyance” dated

14   April 23, 2009 and recorded in the official records of King County under Instrument No.

15   20090603001231 (Exhibit B, Reconveyance).

16          2.         During the prior eleven years, RTR launched an aggressive debt collection

17   campaign against Plaintiff but never initiated foreclosure. Not until 2021 did the defendants

18   commence a nonjudicial foreclosure of Plaintiffs’ home. The trustee’s sale date is currently

19   scheduled for October 1, 2021 (Exhibit C, Referral of Foreclosure).

20          3.         The nonjudicial foreclosure documents issued by Trustee Corps and RTR all

21   referenced the Deed of Trust that was reconveyed eleven years prior (Exhibit D, Composite of

22   Notice of Default dated 4/29/2021; Assignment of Deed of Trust recorded 5/12/2020; Notice of

23   Trustee’s Sale recorded 5/26/2021).

24    RESPONSE TO MERS MOTION TO DISMISS -                                    BARRAZA LAW, PLLC
      2
                                                                                    10728 16TH AVE SW
                                                                                     SEATTLE WA 98146
                                                                            Tel. 206-933-7861/Fax 206-933-7863
              Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 3 of 14




 1          4.      The document (“the Reconveyance”) is one seamless, continuous document

 2   signed first by defendant MERS allowing for the substitution of Trustee, National Title Clearing

 3   Inc. The substituted trustee then signed the Deed of Reconveyance portion. The Reconveyance

 4   references the Subject Deed of Trust throughout and states

 5                  NATIONWIDE TITLE CLEARING, INC., as successor Trustee under
                    said Deed of Trust and as successor Trustee, having received from the
 6                  beneficiary under said Deed of Trust a written request to reconvey,
                    reciting that the obligation(s) secured by the Deed of Trust have been
 7                  fully satisfied, does hereby grant, bargain, sell and convey, unto the
                    parties entitled thereto all right, title and interest which was heretofore
 8                  acquired by said Trustee under said Deed of Trust.

 9   (Exhibit B, Reconveyance)

10          5.      Defendant REAL TIME SOLUTIONS, INC. (“RTR”), filed its Answer and

11   Defenses as well as Counterclaims on August 20, 2021, requesting declaratory relief including

12   Rescission of Recorded Reconveyance; Recission of Reconveyance; Reinstatement of the Deed

13   of Trust; and Request for Equitable Lien (Dkt. #14), which places the legality of the nonjudicial

14   foreclosure in issue.

15                                  STANDARD UPON MOTION DISMISS

16          A Rule 12(b)(6) motion tests the legal sufficiency of a claim. A claim may be dismissed

17   only if "it appears beyond doubt that the plaintiff can prove no set of facts in support of his

18   claim which would entitle him to relief." Conley v. Gibson, 355 U.S. 41, 45-46, 2 L. Ed. 2d 80,

19   78 S. Ct. 99 (1957); Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 338 (9th Cir. 1996). In

20   deciding such a motion, the court accepts all material allegations of the complaint as true, as

21   well as all reasonable inferences to be drawn from them. Cahill, 80 F.3d at 338. A dismissal is

22   proper only where there is no cognizable legal theory or an absence of sufficient facts alleged to

23   support a cognizable legal theory. Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th

24    RESPONSE TO MERS MOTION TO DISMISS -                                   BARRAZA LAW, PLLC
      3
                                                                                  10728 16TH AVE SW
                                                                                   SEATTLE WA 98146
                                                                          Tel. 206-933-7861/Fax 206-933-7863
              Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 4 of 14




 1   Cir. 1988).

 2          The issue on a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P.

 3   12(b)(6) is not whether a plaintiff will ultimately prevail, but whether the plaintiff is entitled to

 4   offer evidence in support of his or her claims. Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct.

 5   1683, 40 L. Ed. 2d 90 (1974); United States v. Aceto Agric. Chems. Corp., 872 F.2d 1373, 1376

 6   (8th Cir. 1989). Rule 12(b)(6) does not countenance dismissals based on a judge's disbelief of a

 7   complaint's factual allegations. Neitzke v. Williams, 490 U.S. 319, 327, 109 S. Ct. 1827, 104 L.

 8   Ed. 2d 338 (1989). Based on these principles, Plaintiffs urge the Court to deny MERS’ Motion

 9   to Dismiss.

10                                              ARGUMENT

11          A. MERS mischaracterized Plaintiffs’ allegations concerning the Assignment and
            other Documents Executed by MERS
12
            Plaintiffs allege in their Complaint that they affirmatively relied upon the document
13   entitled “Substitution of Trustee and Deed of Reconveyance” (Exhibit B) which refers to
14   MERS as “the original Beneficiary under that certain Deed of Trust . . . under Doc. No.

15   20070301001246”, which is the Deed of Trust securing the second mortgage that Plaintiffs

16   took out in 2007. The top half of the document explains MERS to be “the undersigned

     Beneficiary” and “the present Beneficiary under the said Deed of Trust” and the “undersigned
17
     Beneficiary.” Signing on behalf of MERS is Crystal Moore, Vice President of the company.
18
     Under the stated legal authority as Beneficiary/Present Beneficiary, MERS substituted
19
     Nationwide Title Clearing, Inc. for the original trustee.
20
            The bottom half of the document expresses that Nationwide Title Clearing, Inc., who
21   has been appointed “as successor Trustee under said Deed of Trust and as successor Trustee,
22   having received from the Beneficiary under said Deed of Trust a written request to reconvey,

23   reciting that the obligation(s) secured by the Deed of Trust have been fully satisfied . . .” The

24    RESPONSE TO MERS MOTION TO DISMISS -                                    BARRAZA LAW, PLLC
      4
                                                                                    10728 16TH AVE SW
                                                                                     SEATTLE WA 98146
                                                                            Tel. 206-933-7861/Fax 206-933-7863
              Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 5 of 14




 1   Reconveyance was signed on April 23, 2009 and recorded on June 2, 2009 (Exhibit B). No

 2   payments were made on the underlying mortgage loan which was secured by the Deed of Trust

     identified in the Deed of Reconveyance for nearly a dozen years before the Defendants RTR
 3
     and MTC initiated nonjudicial foreclosure.
 4
            MERS’ lengthy argument that Plaintiffs have no standing to challenge assignments
 5
     made by MERS is misplaced. Plaintiffs do not challenge the validity of the documents signed
 6
     and recorded by MERS but assert actual reliance on them, alongside with other third parties,
 7   including WFG National Title Insurance which issued a title commitment on their homestead
 8   (Exhibit E) (Complaint, ¶¶14-15). Plaintiffs assert that MERS’ subsequent Assignment of

 9   Deed of Trust recorded on May 12, 2020 (Exhibit G), directly contradict the Reconveyance

10   recorded on June 2, 2009. Plaintiffs never challenged either of these documents, as executed

     and recorded by MERS, as invalid. Rather, they assert that the existence of these documents
11
     created cloud on their title and threatened their ownership interest in their home due to the
12
     impending nonjudicial foreclosure. Thus, contrary to MERS’ assertion, this case is not about
13
     any alleged risk that Plaintiffs would have to pay the underlying debt more than once; it is
14
     about having to contest a lien that was released some eleven years prior.
15          As to MERS’ argument that even if the 2020 Assignment is invalid, the cases cited by

16   MERS for the proposition that one who has possession of the note can foreclose on the

17   property, all of these cases involve a valid lien or deed of trust securing the real property. Here,

     Plaintiffs allege that there is no valid lien because the subject Deed of Trust was reconveyed
18
     which limits the note owner/holder to the ability to collect on the note but not an action to
19
     foreclose. Again, MERS is missing the fact that Plaintiffs simply contend that there was no
20
     longer any deed of trust for MERS to assign in 2020; the Deed of Trust was reconveyed in
21
     2009. Complaint, ¶¶ 17-23.
22          B. Plaintiffs claims warrant declaratory relief regardless of MERS’ interest in the
            property
23          For purposes of declaratory relief, a justiciable controversy is
24    RESPONSE TO MERS MOTION TO DISMISS -                                     BARRAZA LAW, PLLC
      5
                                                                                   10728 16TH AVE SW
                                                                                    SEATTLE WA 98146
                                                                           Tel. 206-933-7861/Fax 206-933-7863
              Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 6 of 14




 1          "(1) . . . an actual, present and existing dispute, or the mature seeds of one, as

 2   distinguished from a possible, dormant, hypothetical, speculative, or moot disagreement, (2)

     between parties having genuine and opposing interests, (3) which involves interests that must
 3
     be direct and substantial, rather than potential, theoretical, abstract or academic, and (4) a
 4
     judicial determination of which will be final and conclusive." Wash. State Coalition for the
 5
     Homeless v. Dep't of Soc. & Health Servs., 133 Wn.2d 894, 917 (1997) (quoting Diversified
 6
     Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 815 (1973).
 7          In this case, it is not the nature or scope of MERS’ interest in the Deed of Trust that is
 8   being litigated. Rather, Plaintiffs ask the Court to confirm that the Reconveyance is valid and

 9   extinguished the second lien on their home because the document was properly recorded in the

10   land title record and has been relied upon not only by the Plaintiffs but by other third-parties.

     The Plaintiffs’ right is in the nature of their homestead being freed of the second mortgage lien
11
     is at odds with MERS’ recording of the Assignment of Deed of Trust asserting that the second
12
     mortgage lien is still intact. MERS’ interest is the “nominal” interest in the subject Deed of
13
     Trust evidencing the second mortgage lien, conferring authority to the substituted trustee to
14
     reconvey. Therefore, declaratory relief is appropriate because the parties’ interests are at odds
15   and the conflict must be resolved by the Court.

16          C. Plaintiffs allege direct conduct by MERS which is actionable under the CPA

17          Bain v. Metro. Mortg. Group, Inc., 175 Wn.2d 83, 88 -89 (2012) is the seminal case

     holding that in the context of mortgage foreclosure, plaintiffs may proceed under different
18
     theories of liability including violation of the CPA based on conduct of nonjudicial foreclosure.
19
     Mickelson v. Chase Home Fin. LLC, 901 F.Supp.2d 1286 (W.D. Wash., Oct. 31, 2012),
20
     explains how Bain does not hold that the presence of MERS in a mortgage creates a
21
     presumptive violation of the CPA per se but depending on the facts of a particular case, a
22   borrower may or may not have been injured by MERS’ direct action or causal role: “Bain held
23   that MERS is ineligible as a ‘beneficiary’ under the Deed of Trust Act if it never held a

24    RESPONSE TO MERS MOTION TO DISMISS -                                   BARRAZA LAW, PLLC
      6
                                                                                   10728 16TH AVE SW
                                                                                    SEATTLE WA 98146
                                                                           Tel. 206-933-7861/Fax 206-933-7863
              Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 7 of 14




 1   promissory note or other debt instrument secured by the deed of trust. Because of this,

 2   characterizing MERS as a beneficiary meets the deception element of the CPA claim.” Id. at

     1288.
 3
             MERS’ role as nominal beneficiary in tens of thousands of deeds of trust and its
 4
     execution of countless assignments of deed of trust in Washington had been adjudicated by the
 5
     Washington Supreme Court as occurring in trade or commerce and affecting an important
 6
     public interest, including the prevention of wrongful foreclosures and assurance of the stability
 7   of land title records: “ But there is considerable evidence that MERS is involved with an
 8   enormous number of mortgages in the country (and our state), perhaps as many as half

 9   nationwide. John R. Hooge & Laurie Williams, Mortgage Electronic Registration Systems,

10   Inc.: A Survey of Cases Discussing MERS' Authority to Act, Norton Bankr. L. Advisory No.

     8, at 21 (Aug. 2010). If in fact the language is unfair or deceptive, it would have a broad
11
     impact [of a public interest]. This element is also presumptively met.” Bain, 175 Wn.2d 118;
12
     Trujillo v. NW. Tr. Servs. Inc., 183 Wn.2d 820 (2015) (Foreclosure activities are conducted in
13
     the course of trade and commerce and impact a public interest); Bavand v. OneWest Bank, 176
14
     Wn.App. 475 (2013); Michael v. Mosquera-Lacy, 165 Wn.2d 595, 604-05 (2009) (In a private
15   action, a plaintiff can establish that the lawsuit would serve the public interest by showing a

16   likelihood that other plaintiffs have been or will be injured in the same fashion).

17           In this case, Plaintiffs specifically allege that MERS has caused for documents to be

     recorded in MERS’ name that directly conflict with one another. In 2009, MERS’ vice-
18
     president Crystal Moore signed the “Substitution of Trustee and Deed of Reconveyance”
19
     recorded on June 2, 2009. Moore’s signature was notarized and certified by Bryan J. Bly that
20
     she is in fact “the VICE PRESIDENT of MORTGAGE ELECTRONIC REGISTRATION
21
     SYTEMS, INC. (‘MERS’)” and as “such corporate officer” for MERS, she signed the
22   document in the same capacity (Exhibit B). The Reconveyance references the recording
23   number of the Deed of Trust securing the Plaintiffs’ property and for more than eleven years,

24    RESPONSE TO MERS MOTION TO DISMISS -                                  BARRAZA LAW, PLLC
      7
                                                                                  10728 16TH AVE SW
                                                                                   SEATTLE WA 98146
                                                                          Tel. 206-933-7861/Fax 206-933-7863
              Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 8 of 14




 1   the owner of the loan or holder of the note signed by the Plaintiffs, never attempted to

 2   foreclose on the Deed of Trust which reinforces Plaintiffs’ belief that the lien over their

     homestead had been voluntarily reconveyed. Based on these facts, MERS’ signing and
 3
     recording the Assignment of the same Deed of Trust in 2020 when said Deed of Trust was
 4
     already released by the Substitution of Trustee and Deed of Reconveyance is deceptive as
 5
     defined under CPA case law. Klem v. Wash. Mut. Bank, 176 Wn.2d 771 (2013) (Practice of a
 6
     trustee in a nonjudicial foreclosure deferring to the lender on whether to postpone a foreclosure
 7   sale and thereby failing to exercise its independent discretion as an impartial third party with
 8   duties to both parties was an unfair or deceptive act or practice and satisfied the first element of

 9   the Washington Consumer Protection Act); Deegan v. Windermere Real Estate/Center-Isle,

10   Inc., 197 Wn.App. 875 (2017) (Purchasers of real property in a county where a naval air station

     and other airfields were located sought damages from the property listing agents for violations
11
     of the Consumer Protection Act, sufficiently alleged that the listing agents engaged in an unfair
12
     or deceptive act by omitting from the seller's disclosure statement the more detailed warnings
13
     about local aircraft noise that were required by the county code); Griffith v. Centex Real Estate
14
     Corp., 93 Wn. App. 202 (1998) (A seller's failure to disclose material facts to the purchaser in
15   a real estate transaction supports a CPA claim when the facts are known to the seller but not

16   easily discoverable by the buyer); Panag v. Farmers Ins. Co. of Wash., 166 Wn.2d 27 (2009)

17   (Language of notices which may induce people to make payment under the mistaken belief that

     they have a legal obligation to do so when in fact the notices represent nothing more than an
18
     unadjudicated claim for tort damages is deceptive).
19
            In accepting all factual allegations made in the Plaintiffs’ Complaint as true and
20
     liberally construe them, the Court can infer that because MERS’ documents were recorded and
21
     bearing MERS’ names and signatures of MERS’ corporate officers that MERS knew about
22   them, the contents of these documents and the conflict they represent. The Court can also infer
23   from the fact that when Plaintiffs notified the loan servicer, RTR, that the Deed of Trust was

24    RESPONSE TO MERS MOTION TO DISMISS -                                   BARRAZA LAW, PLLC
      8
                                                                                  10728 16TH AVE SW
                                                                                   SEATTLE WA 98146
                                                                          Tel. 206-933-7861/Fax 206-933-7863
              Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 9 of 14




 1   reconveyed, RTR relied on the note alone for its right to collect on the debt, that the lien might

 2   have been released. The Court can reasonably infer from these facts that not a single effort was

     made by any entity, particular MERS, to determine whether the Reconveyance was recorded
 3
     due to error or inadvertence for nearly a dozen years. Most importantly, the Court can take
 4
     notice of Defendant RTR’s counterclaims, seeking rescission of the Reconveyance and
 5
     reinstatement of the original Deed of Trust as evidence that MERS’ documents confused the
 6
     land title record and must be judicially corrected.
 7          Plaintiffs allege that MERS’ conduct, the recording of conflicting documents, its failure
 8   to take any action to correct any error or inadvertence, and its failure to even detect the prior

 9   Reconveyance before recording the 2020 Assignment of Deed of Trust, without rescission of

10   the Reconveyance are unfair and deceptive acts and omissions (Complaint, ¶¶ 48-49).

     Plaintiffs allege that they relied on the Reconveyance, as well as a title company which noted
11
     the absence of the lien in second position against their homestead. Plaintiffs allege resulting
12
     damages from their reliance upon the MERS’ recorded documents as no payments were made
13
     toward the mortgage loan, and the lack of payments then was treated as a “default” and being
14
     used as a basis for nonjudicial foreclosure. Complaint, ¶55.
15          MERS’ argument that it did not actually execute the Reconveyance, only the

16   Substitution of Trustee, fails because MERS’ documents, whether it is a substitution of trustee

17   or assignment of deed of trust, enables a new entity, rather than the original trustee named in

     the Deed of Trust, to perform only two functions; to initiate nonjudicial foreclosure or to
18
     reconvey the original deed of trust. MERS documents created conflict; one document
19
     extinguished the lien while the other asserts the lien should be intact.
20
            Even though MERS takes the position that the Assignment of Deed of Trust was not
21
     necessary for the nonjudicial foreclosure to be commenced against the Plaintiffs’ home, it
22   affects the title of Plaintiffs’ property directly because it conflicts with the Reconveyance
23   which extinguished the lien represented by the same Deed of Trust being assigned by MERS.

24    RESPONSE TO MERS MOTION TO DISMISS -                                      BARRAZA LAW, PLLC
      9
                                                                                   10728 16TH AVE SW
                                                                                    SEATTLE WA 98146
                                                                           Tel. 206-933-7861/Fax 206-933-7863
             Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 10 of 14




 1   Without this Assignment, defendant RTR would not become the Beneficiary with the requisite

 2   authority to order the initiation of nonjudicial foreclosure against Plaintiffs’ home.

             The fact that Defendant RTR requests the Court to rescind the Substitution of Trustee
 3
     and Deed of Conveyance and to reinstate the Deed of Trust is evidence that MERS’ documents
 4
     have caused the instability of land title affecting an important public interest of the State of
 5
     Washington. Frias v. Asset Foreclosure Servs. Inc., 181 Wn.2d 412 (2014). Furthermore, the
 6
     Supreme Court stated that injuries other than actual loss of title to a house to foreclosure sale is
 7   not necessary to state a CPA claim. Id. at 430. Frias stands for the principle that CPA injuries
 8   need not only be quantifiable monetary losses but also “where a business demands payment not

 9   lawfully due” or where one has to consult “an attorney to dispel uncertainty regarding the

10   nature of an alleged debt.” Id. at 431. Here, Plaintiffs allege that their house is under the threat

     of foreclosure even though the Deed of Trust was reconveyed nearly a dozen years prior.
11
     Plaintiffs allege that the nonjudicial foreclosure has directly caused cloud of title and
12
     diminution of marketability of their property. These injuries were proximately caused by the
13
     confusing and conflicting documents signed by MERS and recorded in the public record.
14
     Complaint, ¶¶ 40, 55.
15          As to the causation element of the CPA test, unlike other cases where a MERS’

16   assignment of deed trust stands alone, the Assignment of Deed of Trust prepared, signed and

17   recorded by MERS in 2020 relates directly to the Substitution of Trustee and Deed of

     Reconveyance recorded in 2009, referencing and affecting the lien in second position upon
18
     Plaintiffs’ home. Because the prior Substitution of Trustee and Deed of Reconveyance
19
     effectively released the lien, MERS’ recording of the Assignment of Deed of Trust in 2020
20
     suggests that the same lien is still intact and subjecting Plaintiffs’ home to be under nonjudicial
21
     foreclosure. MERS’ action in making and recording the conflicting documents directly caused
22   Plaintiffs’ injuries and damages.
23

24    RESPONSE TO MERS MOTION TO DISMISS -                                   BARRAZA LAW, PLLC
      10
                                                                                   10728 16TH AVE SW
                                                                                    SEATTLE WA 98146
                                                                           Tel. 206-933-7861/Fax 206-933-7863
             Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 11 of 14




 1          Finally, Plaintiffs allege that MERS violated the Deed of Trust Act through its conduct

 2   of assigning the Deed of Trust that was reconveyed eleven years prior. §61.24.110(B).

     Complaint, ¶38. This particular violation of the Deed of Trust Act can be compensable under
 3
     the CPA even though the nonjudicial foreclosure has yet to complete. Frias, 181 Wn.2d at 430
 4
     (Even in the absence of a completed foreclosure sale, violations of the DTA may be actionable
 5
     under the CPA under ordinary CPA principles); Lyons v. U.S. Bank, 181 Wn.2d 775, 784
 6
     (2014) (“ . . . under appropriate factual circumstances, DTA violations may be actionable under
 7   the CPA, even when no foreclosure sale has been completed . . . the same principles that
 8   govern CPA claim general apply to CPA claims based on alleged DTA violations.”)

 9           D. Plaintiffs’ claim of negligent misrepresentation is well-pleaded

10          Plaintiffs allege and provide the Court with a copy of the Substitution of Trustee and

     Deed of Reconveyance bearing the signature and notary public of MERS’ corporate officer and
11
     employee. Its substitution of trustee allowed another entity, other than the original trustee, to
12
     reconvey the Deed of Trust. Without said Substitution, there would not be any reconveyance.
13
     The Reconveyance wiped out the Plaintiffs’ second mortgage lien. This is the opposite of the
14
     scenario where MERS’ assignment of deed of trust is not connected to any other document,
15   and it is not necessary to conduct a nonjudicial foreclosure. Based on the Reconveyance,

16   MERS’ preparing and recording the Assigning of the same Deed of Trust in 2020 creates doubt

17   and confusion as to whether the lien was released or remains intact. MERS is in the business of

     registering deeds of trust or mortgages and others rely upon the company’s registration system.
18
     MERS’ documents are recorded throughout the United States specially to be relied upon by
19
     others for real estate transactions. MERS made negligent misrepresentations to the Plaintiffs
20
     and others concerning the status of the title of their real property. MERS’ negligent
21
     misrepresentations necessitated defendant RTR’s request of judicial action to rescind the
22   Conveyance and to reinstate the Deed of Trust.
23

24    RESPONSE TO MERS MOTION TO DISMISS -                                   BARRAZA LAW, PLLC
      11
                                                                                  10728 16TH AVE SW
                                                                                   SEATTLE WA 98146
                                                                          Tel. 206-933-7861/Fax 206-933-7863
              Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 12 of 14




 1           E. Plaintiffs’ claim of simple negligence against MERS is well-pleaded

 2           In order to recover on a common law claim of negligence, a plaintiff must who (1) the

     existence of a duty to the plaintiff, (2) a breach of that duty, (3) a resulting injury, and (4)
 3
     proximate cause. The analysis of whether a duty exists is based on foreseeability. Maltman v.
 4
     Sauer, 84 Wn.2d 975, 980 (1975) (“The hazard that brought about or assisted in bringing about
 5
     the result must be among the hazards to be perceived reasonably and with respect to which
 6
     defendant's conduct was negligent.”); Ayers v. Johnson & Johnson Baby Prods. Co., 117
 7   Wn.2d 747, 764, 818 P.2d 1337 (1991) ("[F]oreseeability is a matter of what the actor knew or
 8   should have known under the circumstances; it turns on what a reasonable person would have

 9   anticipated."; Seeberger v. Burlington N.R.R, 138 Wn.2d 815 (1999) (same).

10           Plaintiffs contend that MERS owed them a duty not to create and record documents that

     affect their land title that are false, misleading, or simply conflict with one another.
11
     Specifically, they allege that MERS recorded the Substitution of Trustee and Deed of
12
     Reconveyance in 2009, canceling the lien upon the Plaintiffs’ home, and later recorded the
13
     Assignment of Deed of Trust in 2020, suggesting the lien is still intact. The answer to the
14
     question of whether MERS could have foreseen that the documents it created and recorded in
15   the land title record would have an impact on title of someone’s property is a resounding yes.

16   Where it is foreseeable that MERS’ action can affect land title, MERS owed a duty to the

17   Plaintiffs not to make and record documents in the land title records that are inaccurate,

     conflicting or misleading.
18
             Plaintiffs agree that the duty stemming from recording documents would be owed to
19
     subsequent purchasers, not the original parties to the transaction. In this case, MERS’
20
     Reconveyance and Assignment of Deed of Trust on the same property affect future
21
     transactions, including whether Plaintiffs pay off one lien or two liens; whether they can
22   refinance, or sell the property with the cloud on title caused by MERS’ documents. Thus,
23   MERS breached the duty of ordinary care to the Plaintiffs and its breach resulted in actual

24    RESPONSE TO MERS MOTION TO DISMISS -                                     BARRAZA LAW, PLLC
      12
                                                                                    10728 16TH AVE SW
                                                                                     SEATTLE WA 98146
                                                                            Tel. 206-933-7861/Fax 206-933-7863
              Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 13 of 14




 1   damages. In summary, Plaintiffs allege that MERS’ Reconveyance has the effect of releasing

 2   the second lien upon Plaintiffs’ property, and defendant RTR agrees that such effect has

     occurred as it seeks to have the Reconveyance rescinded and to have the original Deed of Trust
 3
     reinstated. Thus, MERS’ action has caused instability of title injuring not only the Plaintiffs but
 4
     also other third parties.
 5                                            CONCLUSION

 6           Based on the foregoing, Plaintiffs have sufficiently pleaded the causes of action/legal

 7   theories delineated in their Complaint. These legal theories are not only cognizable, they are

 8   well-supported by the facts alleged. Therefore, the Court must deny MERS’ Motion to Dismiss

 9   and award Plaintiffs’ reasonable attorney’s fees and costs for having defended against the same.

10           DATED this 9th day of September, 2021.

11                                                         BARRAZA LAW, PLLC

12                                                         /s/ V. Omar Barraza
                                                           V. Omar Barraza, WSBA #43589
13                                                         10728 16th Avenue SW
                                                           Seattle, Washington 98146
14                                                         omar@barrazalaw.com
                                                           Tel.: (206) 933-7861
15
                                                           GRAND CENTRAL LAW, PLLC
16
                                                           /s/ Ha Thu Dao
17                                                         Ha Thu Dao, WSBA #21793
                                                           c/o 10728 16th Ave SW
18                                                         Seattle, Washington 98146
                                                           hadaojd@gmail.com
19                                                         Tel.: (727) 269-9334

20                                                         HENRY & DEGRAAFF, PS

21                                                         /s/ Christina L. Henry
                                                           Christina L. Henry, WSBA #31273
22                                                         191 First Avenue S, Ste 500
                                                           Seattle, WA 98104
23                                                         chenry@hdm-legal.com
                                                           Tel: (206) 330-0595
24    RESPONSE TO MERS MOTION TO DISMISS -                                  BARRAZA LAW, PLLC
      13
                                                                                  10728 16TH AVE SW
                                                                                   SEATTLE WA 98146
                                                                          Tel. 206-933-7861/Fax 206-933-7863
             Case 2:21-cv-00813-BJR Document 24 Filed 09/09/21 Page 14 of 14




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that I caused the foregoing Response to be served via the Court’s e-

 3   portal and/or via email notification to the following:

 4   Michael Steven DeLeo, WSBA 22037
     Peterson Russell Kelly PLLC
 5   Counsel for Defendant MTC Financial, Inc. dba Trustee Corps
     1850 Skyline Tower
 6   10900 NE 4th St
     Bellevue WA 98004-8341
 7   425-462-4700 Fax 452-451-0714
     mdeleo@prklaw.com
 8
     Nellie Q. Barnard WSBA 50587
 9   Holland & Knight
     Counsel for Defendants Mortgage Electronic Registration Systems, Inc.,
10   and Real Time Resolutions, Inc.
     601 SW Second Ave Ste 1800
11   Portland, OR 97204
     503-243-2300 Fax 503-243-2301
12   nellie.barard@hklaw.com

13          DATED this 9th day of September 2021

14
                                    /s/ Vicente Omar Barraza
15                                   Vicente Omar Barraza, Esq.

16

17

18

19

20

21

22

23

24    RESPONSE TO MERS MOTION TO DISMISS -                                BARRAZA LAW, PLLC
      14
                                                                                10728 16TH AVE SW
                                                                                 SEATTLE WA 98146
                                                                        Tel. 206-933-7861/Fax 206-933-7863
